Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1-16 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the PRIORITY CLAIM section needs updated to reflect applications that have matured into patents.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peterka et al. (U.S. Patent Pub. No. 2008/0267398) in view of Verma (U.S. Patent Pub. No. 2012/0114118 provisional date of November 5, 2010).

Regarding claims 1 and 9, Peterka et al. teaches a method for handling secure distribution of live video content comprising: memory operative to store computer program instructions (fig. 7, ref. num 720); one or more processors (fig. 7, ref. num 710); input/output interface circuitry (fig. 7, ref. num 730); and interconnect circuitry coupling the memory, processors and input/output interface circuitry together (fig. 7, bus lines between devices), wherein the processors are operative to execute the computer program instructions from the memory to cause the computerized device to: sending a first request to a first server for playback of a live media content (paragraph 0034); receiving from the first server a first manifest file comprising a location of a plurality of sequential segments that form the live media content (paragraph 0020); sending a content encryption key request to a second server (paragraph 0045); receiving a first content encryption key from the second server, the first content encryption key associated with a first segment (paragraph 0045); retrieving encrypted live media content from the location, wherein the encrypted live media content comprises a plurality of segments and is decrypted using a plurality of content encryption keys wherein at least two segments of the encrypted live media content are decrypted using two different content encryption keys (paragraph 0046); decrypting the live media content, wherein decrypting the live media content comprises: decrypting a first segment of the encrypted live media content using the first content encryption key (paragraph 0047); proactively receiving a 
Peterka et al. does not teach decrypting a second segment of the encrypted live media content using the second content encryption key
Verma teaches decrypting a second segment of the encrypted live media content using the second content encryption key (paragraph 0051).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine using different keys to decrypt different segents, as taught by Verma, with the method of Peterka et al.  It would have been obvious for such modifications because different keys for different segments allows re-keying of segments (see paragraph 0051 of Verma).

Regarding claims 2 and 10, Peterka et al. as modified by Verma teaches wherein each content encryption key is associated with a plurality of segments (see paragraph 0051 of Verma).

Regarding claims 3 and 11, Peterka et al. teaches wherein the second segment comprises one or more frames of the live media content that occur immediately after a last frame of one or more frames of the live media content associated with the first segment (paragraph 0038).

Regarding claims 4 and 12, Peterka et al. as modified by Verma teaches wherein each segment of the plurality of segments comprises at least one key frame (see paragraph 0050 of Verma).

Regarding claims 5 and 13, Peterka et al. as modified by Verma teaches wherein proactively receiving the second content encryption key from the second server comprises receiving the second content encryption key before the decryption of the first segment is finished (see paragraph 0024 of Verma).

Regarding claims 6 and 14, Peterka et al. as modified by Verma teaches wherein decrypting the second segment of the encrypted live media content comprises decrypting the second segment of the encrypted live media content immediately after finishing the decryption of the first segment of the encrypted live media content (see paragraph 0024 of Verma).

Regarding claims 7 and 15, Peterka et al. as modified by Verma teaches wherein the manifest file comprises an indication of when to stop decrypting the live media content with the first content encryption key and start decrypting the live media content with the second content encryption key (see paragraph 0035 of Verma).

Regarding claims 8 and 16, Peterka et al. teaches wherein the first server comprises a content delivery server and the second server comprises a license server (paragraph 0024).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433